                                 Case 19-11240-LSS                    Doc 933          Filed 11/21/19              Page 1 of 21


                                                           UNITED STATES BANKRUPTCY COURT
                                                            FOR THE DISTRICT OF DELAWARE


In re: GUE Liquidation Companies, Inc., et al.                                                        Case No. (Jointly Administered)            19-11240 (LSS)
                                                                                                                   Reporting Period:        October 1 to 31, 2019
                                                                                                                  Federal Tax I.D. #                 XX-XXXXXXX


                                                       CORPORATE MONTHLY OPERATING REPORT

File with the Court and submit a copy to the United States Trustee within 30 days after the end of the month and
submit a copy of the report to any official committee appointed in the case.




REQUIRED DOCUMENTS                                                                                  Form No.               Document      Explanation Attached
                                                                                                                           Attached
Schedule of Cash Receipts and Disbursements                                                         MOR-1                     x
  Bank Reconciliation (or copies of debtor's bank reconciliations)                                  MOR-1a                                     Attestation
   Debtor Bank Account Listing                                                                                                x
  Schedule of Retained Professional Fees Paid                                                       MOR-1b                    x
   Copies of bank statements                                                                                                                  MOR Notes
   Cash disbursements journals                                                                                                                MOR Notes
Statement of Operations (Income Statement)                                                           MOR-2                    x
Balance Sheet                                                                                        MOR-3                    x
Status of Post-petition Taxes                                                                        MOR-4                                     Attestation
   Copies of IRS Form 6123 or payment receipt (See Notes to the MOR)                                                                                  x
   Copies of tax returns filed during reporting period (See Notes to the MOR)                                                                         x
Summary of Unpaid Post-petition Debts                                                               MOR-4a                    x
   Listing of Aged Accounts Payable                                                                 MOR-4a                    x
Accounts Receivable Reconciliation and Aging                                                        MOR-5                     x
Debtor Questionnaire                                                                                MOR-6                     x

I declare under penalty of perjury (28 U.S.C. Section 1746) that this report and the attached documents
are true and correct to the best of my knowledge and belief.


/s/ Alan D. Holtz                                                                                                                 November 21, 2019
Signature of Authorized Individual*                                                                                 Date


Alan D. Holtz
Printed Name of Authorized Individual

Chief Restructuring Officer
Title


*Authorized individual must be an officer, director or shareholder if debtor is a corporation; a partner if debtor is a
partnership; a manager or member if debtor is a limited liability company.




                                                                             Page 1 of 21
                                       Case 19-11240-LSS                         Doc 933            Filed 11/21/19                Page 2 of 21

In re: GUE Liquidation Companies, Inc., et al.                                                                                 Case No. (Jointly Administered)              19-11240 (LSS)
                                                                                                                                            Reporting Period:          October 1 to 31, 2019
                                                                                                                                            Federal Tax I.D. #                  XX-XXXXXXX


                                                                             Notes to the Monthly Operating Report

    This Monthly Operating Report ("MOR") is unaudited and has been prepared solely for the purpose of complying with the obligations of the above-captioned debtors and debtors in
    possession (the “Debtors”) to provide monthly operating reports during these Chapter 11 Cases. The Debtors have prepared this monthly operating report using the best information
    presently available to them, which has been collected, maintained, and prepared in accordance with their historical accounting practices. This monthly operating report is, thus, true
    and accurate to the best of the Debtors’ knowledge, information, and belief based on currently available data.



    GENERAL:

    General Methodology: The Debtors prepared this MOR relying primarily upon the information set forth in their books and records. Consequently, certain transactions that are not
    identified in the normal course of business in the Debtors’ books and records may not be included in this MOR. Nevertheless, in preparing this MOR, the Debtors made best efforts
    to supplement the information set forth in their books and records with additional information concerning transactions that may not have been included therein.



    Reservation of Rights: Given the complexity of the Debtors’ financial affairs, inadvertent errors, omissions or over-inclusions may have occurred. Accordingly, the Debtors hereby
    reserve all of their rights to dispute the validity, status, enforceability, or nature of any claim amount, representation, or other statement in this MOR and reserve the right to amend
    or supplement this MOR, if necessary.

    Reporting Period: In order to maintain consistency with other external reports, the Debtors have included certain financial information (e.g.., Balance Sheets and Income Statements
    which are maintained by FTD LLC under the terms of the Nexus TSA) in accordance with their normal fiscal calendar. The Debtors' October 2019 accounting period covers the
    period from October 1 through October 31, 2019. Subsequent to the sale of substantially all of the assets of the Debtors' FTD and ProFlowers businesses on August 23, 2019, the
    Debtors have effectively ceased all commercial operations. The Debtors have utilized daily cash monitoring analysis to track all cash activities for the period from October 1, 2019
    through October 31, 2019. Beginning November 1, 2019, the Debtors have ceased maintenance of accrual based financial statements and maintain all records on a cash basis.


    Scope: This report includes details for the following Debtor entities.

                               Debtor                                     Case Number                                     Debtor                                        Case Number
1                                                                                           1
    GUE Liquidation Companies, Inc. (FKA FTD Companies, Inc.)            19-11240 (LSS)         GUE Liquidation Giftco, LLC                                        19-11248 (LSS)
1
    GUE Liquidation, Inc.                                                19-11241 (LSS)         FSC Phoenix LLC                                                    19-11249 (LSS)
    Bloom That, Inc.                                                     19-11242 (LSS)         Provide Cards, Inc.                                                19-11250 (LSS)
1                                                                                           1
    GUE Liquidation.CA, Inc.                                             19-11243 (LSS)         GUE Liquidation Group, Inc.                                        19-11251 (LSS)
1                                                                                           1
    GUE Liquidation Delivery, Inc.                                       19-11244 (LSS)         GUE Liquidation Commerce LLC                                       19-11252 (LSS)
1                                                                                           1
    GUE Liquidation.COM, Inc.                                            19-11245 (LSS)         GUE Liquidation Mobile, Inc.                                       19-11253 (LSS)
                                                                                            1
    FlowerFarm, Inc.                                                     19-11246 (LSS)         GUE Liquidation Creations, Inc.                                    19-11254 (LSS)
    FSC Denver LLC                                                       19-11247 (LSS)




    NOTE: All entities above anticipated to be disolved as of the Plan Effective Date.

    1
        Entities listed in accordance with legal names per the "Order Approving Case Caption Change" [Dkt no. 637] entered on 9/13/2019.




                                                                                         Page 2 of 21
                                                 Case 19-11240-LSS                              Doc 933                     Filed 11/21/19                             Page 3 of 21

                                                                                                           MOR-1
In re: GUE Liquidation Companies, Inc., et al.                                                                                                                                                 Case No. (Jointly Administered)               19-11240 (LSS)
                                                                                                                                                                                                            Reporting Period:           October 1 to 31, 2019
                                                                                                                                                                                                            Federal Tax I.D. #                   XX-XXXXXXX


                                                                                                                                   Cash Receipts and Disbursements in USD 000's
                                                                                                                                                                                           GUE
                                                            GUE Liquidation         GUE Liquidation,                                      GUE                GUE Liquidation         Liquidation.COM,
                                                            Companies, Inc.               Inc.               Bloom That, Inc.      Liquidation.CA, Inc.        Delivery, Inc.               Inc.             FlowerFarm, Inc.           FSC Denver LLC
                                                             19-11240 (LSS)          19-11241 (LSS)          19-11242 (LSS)          19-11243 (LSS)           19-11244 (LSS)          19-11245 (LSS)          19-11246 (LSS)             19-11247 (LSS)

Operating Receipts
Product and Service Revenues                                                $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
Member - Credit Card Passthrough                                              -                       -                       -                        -                       -                       -                       -                            -
Total Operating Receipts                                                    $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Entity Specific Operating Disbursements
Member Disbursements                                                        $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
Member - Credit Card Passthrough                                              -                       -                       -                        -                       -                       -                       -                            -
Payroll/Benefits                                                              -                       -                       -                        -                       -                       -                       -                            -
Freight                                                                       -                       -                       -                        -                       -                       -                       -                            -
Professional Services                                                         -                       -                       -                        -                       -                       -                       -                            -
Marketing                                                                     -                       -                       -                        -                       -                       -                       -                            -
Inventory                                                                     -                       -                       -                        -                       -                       -                       -                            -
Technology                                                                    -                       -                       -                        -                       -                       -                       -                            -
Taxes                                                                         -                       -                       -                        -                       -                       -                       -                            -
Insurance
Warehousing, Rent, & Utilities                                                -                       -                       -                        -                       -                       -                       -                            -
Professional Fees - Recurring                                                 -                       -                       -                        -                       -                       -                       -                            -
Other                                                                         -                       -                       -                        -                       -                       -                       -                            -
Total Entity Specific Operating Disbursements                               $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Net Operating Cash Flow                                                     $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Asset Sales Proceeds                                                        $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Entity Specific Restructuring Disbursements
First Day Motion and Admin Claims                                           $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
KEIP/KERP                                                                     -                       -                       -                        -                       -                       -                       -                            -
Severance / Retention                                                         -                       -                       -                        -                       -                       -                       -                            -
Restructuring Escrow Account Funding                                          -                       -                       -                        -                       -                       -                       -                            -
Disbursements and Transfers under TSA Agreements                              -                       -                       -                        -                       -                       -                       -                            -
Total Entity Specific Restructuring Disbursements                           $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Total All Entity Specific Disbursements                                     $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Shared Restructuring Disbursements
Professional Fees - Restructuring                                           $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
DIP Interest and Fees                                                         -                       -                       -                        -                       -                       -                       -                            -
Prepetition Debt Repayment                                                    -                       -                       -                        -                       -                       -                       -                            -
DIP Repayments                                                                -                       -                       -                        -                       -                       -                       -                            -
Total Shared Restructuring Disbursements                                    $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
 Allocation of GUE Liquidation Commerce LLC Shared Items                      -                       -                       -                        -                       -                       -                       -                            -
Allocated Shared Restructuring Disbursements                                $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Total Disbursements                                                         $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Net Cash Flow                                                               $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

                                                           1: Intercompany transfers between and among Debtors are excluded.
                                                            2: Shared financing and restructuring related distributions that benefit all of the Debtor entities in these cases are allocated on the basis of each entity's specifically identified disbursements,
                                                           as a percentage of total entity-specific disbursements.




                                                                                                               Page 3 of 21
                                                 Case 19-11240-LSS                              Doc 933                     Filed 11/21/19                             Page 4 of 21

                                                                                                           MOR-1
In re: GUE Liquidation Companies, Inc., et al.                                                                                                                                                 Case No. (Jointly Administered)               19-11240 (LSS)
                                                                                                                                                                                                            Reporting Period:           October 1 to 31, 2019
                                                                                                                                                                                                            Federal Tax I.D. #                   XX-XXXXXXX


                                                                                                                                   Cash Receipts and Disbursements in USD 000's

                                                            GUE Liquidation                                                          GUE Liquidation         GUE Liquidation         GUE Liquidation          GUE Liquidation
                                                              Giftco, LLC           FSC Phoenix LLC         Provide Cards, Inc.         Group, Inc.          Commerce LLC              Mobile, Inc.            Creations, Inc.             TOTAL
                                                             19-11248 (LSS)          19-11249 (LSS)           19-11250 (LSS)          19-11251 (LSS)          19-11252 (LSS)          19-11253 (LSS)           19-11254 (LSS)         October 1 to 31, 2019

Operating Receipts
Product and Service Revenues                                                $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
Member - Credit Card Passthrough                                              -                       -                       -                        -                       -                       -                       -                            -
Total Operating Receipts                                                    $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Entity Specific Operating Disbursements
Member Disbursements                                                        $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
Member - Credit Card Passthrough                                              -                       -                       -                        -                       -                       -                       -                            -
Payroll/Benefits                                                              -                       -                       -                        -                     (361)                     -                       -                          (361)
Freight                                                                       -                       -                       -                        -                       -                       -                       -                            -
Professional Services                                                         -                       -                       -                        -                       -                       -                       -                            -
Marketing                                                                     -                       -                       -                        -                     (310)                     -                       -                          (310)
Inventory                                                                     -                       -                       -                        -                       -                       -                       -                            -
Technology                                                                    -                       -                       -                        -                       -                       -                       -                            -
Taxes                                                                         -                       -                       -                        -                       (4)                     -                       -                            (4)
Insurance                                                                                                                                                                  (1,742)                                                                      (1,742)
Warehousing, Rent, & Utilities                                                -                       -                       -                        -                       -                       -                       -                            -
Professional Fees - Recurring                                                 -                       -                       -                        -                       -                       -                       -                            -
Other                                                                         -                       -                       -                        -                      (96)                     -                       -                           (96)
Total Entity Specific Operating Disbursements                               $ -                     $ -                     $ -                      $ -                 $ (2,514)                   $ -                     $ -                      $ (2,514)

Net Operating Cash Flow                                                     $ -                     $ -                     $ -                      $ -                 $ (2,514)                   $ -                     $ -                      $ (2,514)

Asset Sales Proceeds                                                        $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -

Entity Specific Restructuring Disbursements
First Day Motion and Admin Claims                                           $ -                     $ -                     $ -                      $ -                     $ -                     $ -                     $ -                          $ -
KEIP/KERP                                                                     -                       -                       -                        -                       -                       -                       -                            -
Severance / Retention                                                         -                       -                       -                        -                      (88)                     -                       -                           (88)
Restructuring Escrow Account Funding                                          -                       -                       -                        -                       -                       -                       -                            -
Disbursements and Transfers under TSA Agreements                              -                       -                       -                        -                      (41)                     -                       -                           (41)
Total Entity Specific Restructuring Disbursements                           $ -                     $ -                     $ -                      $ -                   $ (129)                   $ -                     $ -                        $ (129)

Total All Entity Specific Disbursements                                     $ -                     $ -                     $ -                      $ -                 $ (2,643)                   $ -                     $ -                      $ (2,643)

Shared Restructuring Disbursements
Professional Fees - Restructuring                                           $ -                     $ -                     $ -                      $ -                 $ (2,572)                   $ -                     $ -                      $ (2,572)
DIP Interest and Fees                                                         -                       -                       -                        -                       -                       -                       -                            -
Prepetition Debt Repayment                                                    -                       -                       -                        -                       -                       -                       -                            -
DIP Repayments                                                                -                       -                       -                        -                       -                       -                       -                            -
Total Shared Restructuring Disbursements                                    $ -                     $ -                     $ -                      $ -                 $ (2,572)                   $ -                     $ -                      $ (2,572)
 Allocation of GUE Liquidation Commerce LLC Shared Items                      -                       -                       -                        -                       -                       -                       -                            -
Allocated Shared Restructuring Disbursements                                $ -                     $ -                     $ -                      $ -                 $ (2,572)                   $ -                     $ -                      $ (2,572)

Total Disbursements                                                         $ -                     $ -                     $ -                      $ -                 $ (5,215)                   $ -                     $ -                      $ (5,215)

Net Cash Flow                                                               $ -                     $ -                     $ -                      $ -                 $ (5,215)                   $ -                     $ -                      $ (5,215)

                                                           1: Intercompany transfers between and among Debtors are excluded.
                                                            2: Shared financing and restructuring related distributions that benefit all of the Debtor entities in these cases are allocated on the basis of each entity's specifically identified disbursements,
                                                           as a percentage of total entity-specific disbursements.




                                                                                                               Page 4 of 21
                                                 Case 19-11240-LSS                        Doc 933                    Filed 11/21/19                          Page 5 of 21

                                                                                                     MOR-1
In re: GUE Liquidation Companies, Inc., et al.                                                                                                                                Case No. (Jointly Administered)            19-11240 (LSS)
                                                                                                                                                                                           Reporting Period:        October 1 to 31, 2019
                                                                                                                                                                                           Federal Tax I.D. #                XX-XXXXXXX


                                                                                                                    Cumulative Cash Disbursements and Trustee Fee Calculation
                                                                                                                                                                          GUE
                                                         GUE Liquidation       GUE Liquidation,                                  GUE           GUE Liquidation Liquidation.COM,
                                                         Companies, Inc.             Inc.                Bloom That, Inc. Liquidation.CA, Inc.   Delivery, Inc.           Inc.            FlowerFarm, Inc.          FSC Denver LLC
                                                          19-11240 (LSS)        19-11241 (LSS)           19-11242 (LSS)     19-11243 (LSS)      19-11244 (LSS)      19-11245 (LSS)         19-11246 (LSS)            19-11247 (LSS)

Cumulative Cash Disbursements                           $               -     $                -     $                   -   $               -     $                -     $         -    $              -       $                    -
  MOR-005 - October 2019                                                -                      -                         -                   -                      -               -                   -                            -
  MOR-006 - November 2019
  MOR-007 - December 2019


PROJECTED 4TH QUARTER CASH DISBURSEMENTS 3              $               -     $                -     $                   -   $               -     $                -     $         -    $              -       $                    -

PROJECTED 4TH QUARTER UST FEES 3                        $               325   $                325   $                325    $               325   $                325   $        325   $              325     $                   325




                                                                                                           Quarterly              Quarterly
                                                                                                          Disbursement           Disbursement           Applicable
                                                                                                            Minimum               Maximum              Quarterly Fee
                                                                                                     $                 -     $               -     $            325.00
                                                                                                     $                0.01   $         14,999.99   $            325.00
                                                                                                     $           15,000.00   $         74,999.99   $            650.00
                                                                                                     $           75,000.00   $        149,999.99   $            975.00
                                                                                                     $          150,000.00   $        224,999.99   $          1,625.00
                                                                                                     $          225,000.00   $        299,999.99   $          1,950.00
                                                                                                     $          300,000.00   $        999,999.99   $          4,875.00
                                                                                                     $        1,000,000.00   $     24,999,999.99                     1%
                                                                                                     $      25,000,000.00                          $        250,000.00



                                                        3: Projected quarterly disbursements and related fees are based on October 2019 run-rate multiplied by 3.




                                                                                                          Page 5 of 21
                                                 Case 19-11240-LSS                        Doc 933                   Filed 11/21/19                           Page 6 of 21

                                                                                                     MOR-1
In re: GUE Liquidation Companies, Inc., et al.                                                                                                                                   Case No. (Jointly Administered)            19-11240 (LSS)
                                                                                                                                                                                              Reporting Period:        October 1 to 31, 2019
                                                                                                                                                                                              Federal Tax I.D. #                XX-XXXXXXX


                                                                                                                    Cumulative Cash Disbursements and Trustee Fee Calculation

                                                         GUE Liquidation                                                     GUE Liquidation        GUE Liquidation       GUE Liquidation    GUE Liquidation
                                                           Giftco, LLC         FSC Phoenix LLC       Provide Cards, Inc.        Group, Inc.         Commerce LLC            Mobile, Inc.      Creations, Inc.           TOTAL
                                                          19-11248 (LSS)        19-11249 (LSS)         19-11250 (LSS)         19-11251 (LSS)         19-11252 (LSS)        19-11253 (LSS)     19-11254 (LSS)       October 1 to 31, 2019

Cumulative Cash Disbursements                           $               -     $                -     $                  -   $                -     $         5,215,172    $            -    $              -       $             5,215,172
  MOR-005 - October 2019                                                -                      -                        -                    -               5,215,172                 -                   -                     5,215,172
  MOR-006 - November 2019                                                                                                                                                                                                              -
  MOR-007 - December 2019                                                                                                                                                                                                              -


PROJECTED 4TH QUARTER CASH DISBURSEMENTS 3              $               -     $                -     $                  -   $                -     $        15,645,516    $            -    $              -       $            15,645,516

PROJECTED 4TH QUARTER UST FEES 3                        $               325   $                325   $                325   $                325   $           156,455    $           325   $              325     $               161,005




                                                                                                          Quarterly              Quarterly
                                                                                                         Disbursement           Disbursement            Applicable
                                                                                                           Minimum               Maximum               Quarterly Fee
                                                                                                     $                -     $               -      $            325.00
                                                                                                     $               0.01   $         14,999.99    $            325.00
                                                                                                     $          15,000.00   $         74,999.99    $            650.00
                                                                                                     $          75,000.00   $        149,999.99    $            975.00
                                                                                                     $         150,000.00   $        224,999.99    $          1,625.00
                                                                                                     $         225,000.00   $        299,999.99    $          1,950.00
                                                                                                     $         300,000.00   $        999,999.99    $          4,875.00
                                                                                                     $       1,000,000.00   $     24,999,999.99                      1%
                                                                                                     $     25,000,000.00                           $        250,000.00



                                                        3: Projected quarterly disbursements and related fees are based on October 2019 run-rate multiplied by 3.




                                                                                                         Page 6 of 21
                                Case 19-11240-LSS                  Doc 933         Filed 11/21/19            Page 7 of 21


                                                                         MOR-1a
In re: GUE Liquidation Companies, Inc., et al.                                           Case No. (Jointly Administered)                     19-11240 (LSS)
                                                                                                      Reporting Period:                 October 1 to 31, 2019
                                                                                                      Federal Tax I.D. #                         XX-XXXXXXX


                                                 Bank Reconciliation (or copies of debtor's bank reconciliations)


The above-captioned debtors and debtors-in-possession (the "Debtors") hereby submit this attestation regarding bank account reconciliations
in lieu of providing copies of bank statements, journals, and account reconciliations.

I attest that each of the Debtors' bank accounts is reconciled to bank statements. The Debtors' standard practice is to ensure
that each bank account is reconciled to bank statements once per month within 30 days after the month end.
Copies of all such documents can be made available upon request of the U.S. Trustee.

A listing of all Debtor bank accounts - including the October 31, 2019 bank balance for each account - follows this attestation.


/s/ Alan D. Holtz                                                                                                                  November 21, 2019
Signature of Authorized Individual                                                                                                      Date




Alan D. Holtz                                                                                                Chief Restructuring Officer
Printed Name of Authorized Individual                                                                       Title of Authorized Individual




                                                                         Page 7 of 21
                                       Case 19-11240-LSS                         Doc 933             Filed 11/21/19               Page 8 of 21


                                                                                            MOR-1a
In re: GUE Liquidation Companies, Inc., et al.                                                                     Case No. (Jointly Administered)                      19-11240 (LSS)
                                                                                                                                Reporting Period:                  October 1 to 31, 2019
                                                                                                                                Federal Tax I.D. #                          XX-XXXXXXX

                                                                               Debtor Bank Account Listing


        Banking Institution                   Entity Name                    Account Type               Acct # - Redacted     Balance as of 10/31/19              Comments

Bank of America                   FTD, Inc.                          CLOSED LOC / Checking                  ****2799                                               Account Closed 8/12/19

Bank of Montreal                                                     Toronto Lockbox                        ****480C                                        Transferred to Nexus 8/23/2019
Bank of Montreal                  GUE Liquidation, Inc.              Operating Account                      ****8238          $         272,624.41

BBVA Bank                         FTD, Inc.                          CLOSED Money Market Acct               ****2356                                             Closed 6/14/2019 per UST

JPMorgan Chase Bank               GUE Liquidation Creations, Inc.    CLOSED Accounts Receivable             ****5093                                              Account Closed 10/22/19 *
JPMorgan Chase Bank               GUE Liquidation Creations, Inc.    CLOSED Operating Account               ****5757                                              Account Closed 10/22/19 *

MUFG Union Bank                   GUE Liquidation Mobile, Inc.       CLOSED Operating Account               ****3689                                                Account Closed 9/19/19
MUFG Union Bank                   GUE Liquidation Mobile, Inc.       CLOSED ZBA Payroll Funding             ****3697                                               Account Closed 9/19/19
MUFG Union Bank                   GUE Liquidation Giftco, LLC        CLOSED Accounts Receivable             ****2933                                                Account Closed 10/9/19 *
MUFG Union Bank                   GUE Liquidation Giftco, LLC        CLOSED Operating Account               ****3549                                                Account Closed 10/9/19 *
MUFG Union Bank                   GUE Liquidation Giftco, LLC        ZBA Payroll Funding                    ****3564          $                 -          Maintained for PlanetArt per TSA
MUFG Union Bank                   GUE Liquidation Creations, Inc.    ZBA Payroll Funding                    ****7490          $                 -
MUFG Union Bank                   GUE Liquidation Commerce LLC       Accounts Receivable                    ****2925          $          594,649.51          Maintained for Nexus per TSA
MUFG Union Bank                   GUE Liquidation Commerce LLC       Concentration Account                  ****7342          $       18,590,668.04
MUFG Union Bank                   GUE Liquidation Commerce LLC       ZBA Payroll Funding                    ****7377          $                 -

Silicon Valley Bank               Bloom That, Inc.                   CLOSED Investment Account              ****2853                                               Account Closed 9/24/19
Silicon Valley Bank               Bloom That, Inc.                   CLOSED ZBA A/R Account                 ****8565                                               Account Closed 9/24/19
Silicon Valley Bank               Bloom That, Inc.                   CLOSED Account                         ****9341                                               Account Closed 9/24/19

Toronto Dominion Bank                                                Primary Operating Account              ****4801                                        Transferred to Nexus 8/23/2019

Wells Fargo Bank                  GUE Liquidation Companies, Inc.    Utility Deposit                        ****2153          $         234,973.00     $                        234,973.00 **
Wells Fargo Bank                                                     ZBA A/R Member Receipts                ****2906                                        Transferred to Nexus 8/23/2019
Wells Fargo Bank                                                     ZBA Payroll Funding                    ****2914                                        Transferred to Nexus 8/23/2019
Wells Fargo Bank                                                     Primary Concentration Account          ****2922                                        Transferred to Nexus 8/23/2019
Wells Fargo Bank                                                     Chicago Lockbox                        ****4440                                        Transferred to Nexus 8/23/2019
Wells Fargo Bank                                                     ZBA Member Disbursements               ****7357                                        Transferred to Nexus 8/23/2019
Wells Fargo Bank                                                     ZBA A/P Disbursements                  ****7361                                        Transferred to Nexus 8/23/2019

East West Bank                    Omni Management Group Inc.         ESCROW: Professional Fees              ****9521          $       12,189,236.98                  Funded on 8/23/2019     ***
East West Bank                    Omni Management Group Inc.         ESCROW: Taxes & Labor                  ****9528          $        2,350,000.00         Funded 8/8/2019 and 8/19/2019    ***
East West Bank                    Omni Management Group Inc.         ESCROW: Ad Valorem Taxes               ****9577          $           12,510.00                  Funded on 8/23/2019     ***
East West Bank                    Omni Management Group Inc.         ESCROW: KEIP                           ****9584          $          172,800.03                  Funded on 8/23/2019     ***
East West Bank                    Omni Management Group Inc.         ESCROW: Severance & PTO                ****9591          $        1,431,585.38                     Funded 8/16/2019     ***

* See account closing documentation on following pages
** Utilities deposit account opened on 6/21/19 and funded on 6/24/2019 in accordance with Final Utilities Order.
*** Funding amounts agreed as part of applicable sales closings.




                                                                                         Page 8 of 21
              Case 19-11240-LSS       Doc 933     Filed 11/21/19     Page 9 of 21




                                                                          October 1, 2019


JPMorgan Chase Bank NA
10 South Dearborn
Floor 37
Chicago, IL 60603
Attn: Linda Gawlinski



Linda,

Please use this letter as direction to close the two accounts we have at JPMorgan Chase effective
10.01.2019.

Account xxx5757 Account xxxx5093

All services and reports should be turned off effective 10.01.2019. Funds remaining in the
accounts should be wired to the following bank account:

                                         Union Bank
                                     Account: xxxx7342
                                      ABA: 122000496
                              Account Name: Provide Commerce

If you have questions you can contact the Treasury Department at 630-724-6724.



Kind Regards,




Scott Levin




                                          PAGE 9 of 21
                          Case
                           S t a19-11240-LSS
                                 tement      Doc 933                        Filed 11/21/19      Page   101 of 21
                                                                                                Page 1 of
                           of Accounts                                                          GIFTCO, LLC.
                            UNION BANK                                                          Statement Number: XXXX3549
                            SPECIALIZED DEPOSITS 0218 C                                         10/1/19 - 10/31/19
                            POST OFFICE BOX 513840                                              Account Closed
                            LOS ANGELES            CA 90051-3840
                                                                                                Customer Inquiries
                                                                                                800-669-8661


                                                                                                Thank you for banking with us
                       CY30      0 B 0000
                                                                                                since 2013
                       GIFTCO, LLC.
                       GENERAL ACCOUNT
                       CHAP 11_DEBTOR IN POSSESSION
                       CASE NO.19-11240
                       4840 EASTGATE MALL
                       SAN DIEGO CA   92121




Analyzed Business Checking Summary                                                                             Account Number: XXXX3549
Days in statement period: 31
Beginning balance on 10/1                       $                                178,398.69
Total Credits                                                                        879.17
    Electronic credits ( 1 )                                    879.17
Total Debits                                                                     -179,277.86
    Electronic debits ( 1 )                                   -202.53
    Other debits, fees and adjustments ( 1 )              -179,075.33
Ending Balance on 10/31                         $                                      0.00


Credits

Electronic credits
                       Date       Description                                                             Reference                   Amount

                       10/4       CASH MANAGEMENT BKTRANSFER                                              93090022    $              879.17

Debits

Electronic debits
                       Date       Description                                                             Reference                   Amount

                       10/1       WIRE TRANS TRN 1001034298 100119 UBOC UB867291N                         93059613    $              202.53

Other debits, fees and adjustments
                       Date       Description                                                             Reference                   Amount

                       10/9       CLOSING TRANSACTION                                                     99350359    $         179,075.33

Daily Ledger          Balance
                       Date                         Ledger Balance   Date                Ledger Balance    Date                 Ledger Balance

                       10/1-10/3            $       178,196.16       10/4-10/8    $      179,075.33        10/9-10/31     $             0.00




                                                                     W'ϭϬŽĨϮϭ
                          Case
                           S t a19-11240-LSS
                                 tement      Doc 933                         Filed 11/21/19          Page   111 of 21
                                                                                                     Page 1 of
                           of Accounts                                                               GIFTCO, LLC.
                            UNION BANK                                                               Statement Number: xxxx2933
                            NATIONAL TREASURY SERVICES-CHICAGO 0819 C                                10/1/19 - 10/31/19
                            POST OFFICE BOX 513840                                                   Account Closed
                            LOS ANGELES            CA 90051-3840
                                                                                                     Customer Inquiries
                                                                                                     800-418-6466


                                                                                                     Thank you for banking with us
                       CY30      0 B 0000
                                                                                                     since 2013
                       GIFTCO, LLC.
                       RECEIVABLES
                       CHAP 11 DEBTOR IN POSSESSION
                       CASE NO._19-11240
                       4840 EASTGATE MALL
                       SAN DIEGO CA   92121




Analyzed Business Checking Summary                                                                                  Account Number: xxxx2933
Days in statement period: 31
Beginning balance on 10/1                       $                                         892.45
Total Credits                                                                              39.72
    Electronic credits ( 1 )                                         39.72
Total Debits                                                                            -932.17
    Electronic debits ( 2 )                                     -892.45
    Other debits, fees and adjustments ( 1 )                     -39.72
Ending Balance on 10/31                         $                                           0.00


Credits

Electronic credits
                       Date       Description                                                                  Reference                   Amount

                       10/7       PAYPAL            TRANSFER PPD        ***********X5WW                        54825896    $               39.72

Debits

Electronic debits
                       Date       Description                                                                  Reference                   Amount

                       10/3       DISCOVER NETWORK SETTLEMENT CCD              601100136321650                 52052383    $               13.28
                       10/4       CASH MANAGEMENT BKTRANSFER                                                   93090021                   879.17
                                  2 Electronic debits                                                          Total amount $           892.45

Other debits, fees and adjustments
                       Date       Description                                                                  Reference                   Amount
                       10/9       CLOSING TRANSACTION                                                          99350357    $               39.72

Daily Ledger          Balance
                       Date                         Ledger Balance    Date                    Ledger Balance    Date                 Ledger Balance

                       10/1-10/2            $            892.45       10/4-10/6     $                0.00       10/9-10/31      $            0.00
                       10/3                              879.17       10/7-10/8                     39.72




                                                                       PAGE 11 of 21
                                     Case 19-11240-LSS                       Doc 933            Filed 11/21/19                Page 12 of 21


                                                                                       MOR-1b
In re: GUE Liquidation Companies, Inc., et al.                                                                                 Case No. (Jointly Administered)            19-11240 (LSS)
                                                                                                                                            Reporting Period:        October 1 to 31, 2019
                                                                                                                                            Federal Tax I.D. #                XX-XXXXXXX


                                                                      Schedule of Retained Professional Fees Paid
                                                                                  Amounts in (000's)

                                                                                      Cumulative                                                                   Cumulative Payments
Payee                                         Role of Professional                  Balance Forward       October 2019      November 2019       December 2019         Since Filing
AP Services LLC                               CRO Services                                   $2,956                 $88                                                          $3,044
Jones Day                                     Debtors' Counsel                               $1,595              $1,535                                                          $3,130
Richards, Layton & Finger                     Debtors' Local Counsel                           $250                  $0                                                            $250
Moelis & Company LLC                          Debtors' Financial Advisor                         $0                  $0                                                              $0
Piper Jaffray & Co                            Debtors' Financial Advisor                         $0                  $0                                                              $0
Omni Management Group                         Debtors' Claims Agent                            $205                $207                                                            $412
                                                                       1
FTI Consulting                                Lender Financial Advisor                         $491                 $33                                                            $524
                                                              1
Moore and Van Allen                           Lender Counsel                                   $226                  $0                                                            $226
                                                                    1
Buchanan Ingersoll & Rooney                   Lender Local Counsel                               $0                  $0                                                              $0
Province                                      UCC Financial Advisor                            $220                $204                                                            $425
Kelley Drye & Warren                          UCC Counsel                                      $243                $453                                                            $697
Benesch Friedlander Coplan & Aronoff          UCC Local Counsel                                 $42                 $51                                                             $93

                                                                                               $6,229              $2,572                 $0                  $0                    $8,801

1
  Lender advisors not retained but authorized for payment pursuant to the "Final Order Pursuant to Sections 105, 361, 362, 363, 364, and 507 of the Bankruptcy Code, Bankruptcy Rule 4001,
and Local Rule 4001-2, (I) Authorizing Debtors to (A) Obtain Postpetition Financing and (B) Use Cash Collateral, (II) Granting Adequate Protection to Prepetition Secured Parties, (III)
Scheduling Final Hearing, and (IV) Granting Related Relief" [Dkt No. 311].




                                                                                      Page 12 of 21
                                                                                                    Case 19-11240-LSS                                              Doc 933                         Filed 11/21/19                                Page 13 of 21

                                                                                                                                                                                       MOR-2
In re: GUE Liquidation Companies, Inc., et al.                                                                                                                                                                                                                                                                                  Case No. (Jointly Administered)               19-11240 (LSS)
                                                                                                                                                                                                                                                                                                                                             Reporting Period:           October 1 to 31, 2019
                                                                                                                                                                                                                                                                                                                                             Federal Tax I.D. #                   XX-XXXXXXX

                                                                                                                                                                                                        UNAUDITED
                                                                                                                                                                                          Statement of Operations (Income Statement)
                                                                                                                                                                                                      Amounts in (000's)
                                                                                                                                                              GUE
                                         GUE Liquidation       GUE Liquidation,                                  GUE           GUE Liquidation          Liquidation.COM,                                                     GUE Liquidation                                                    GUE Liquidation        GUE Liquidation       GUE Liquidation             GUE Liquidation
                                         Companies, Inc.             Inc.             Bloom That, Inc.    Liquidation.CA, Inc.   Delivery, Inc.                Inc.            FlowerFarm, Inc.       FSC Denver LLC           Giftco, LLC         FSC Phoenix LLC       Provide Cards, Inc.       Group, Inc.         Commerce LLC            Mobile, Inc.               Creations, Inc.
                                          19-11240 (LSS)        19-11241 (LSS)         19-11242 (LSS)       19-11243 (LSS)      19-11244 (LSS)           19-11245 (LSS)         19-11246 (LSS)         19-11247 (LSS)         19-11248 (LSS)        19-11249 (LSS)         19-11250 (LSS)        19-11251 (LSS)         19-11252 (LSS)        19-11253 (LSS)              19-11254 (LSS)

Product and Service Revenues            $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $                -     $               -       $                    -

Operating Expenses:
 Cost of revenues                       $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $                -     $               -       $                    -
 Sales and marketing                                    -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                       12                   -                            -

 Technology and developmen              $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $                 4    $               -       $                    -
 General and administrative                             -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                   1,160                    -                            -
 Total General and administrative       $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $             1,164    $               -       $                    -

 Amortization of intangible assets      $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $               -      $               -       $                    -
 Restructuring and other exit costs                     -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                     -                      -                            -
 Impairment loss                                        -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                     -                      -                            -
   Total operating expenses             $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $             1,177    $               -       $                    -


Operating income/(loss)                 $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $             (1,177) $                -       $                    -

Gain (Loss) on Sale of Businesses       $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $                -     $               -       $                    -
Interest income                                         -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                      -                     -                            -
Interest expense                                        -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                      -                     -                            -
Other income/(expense), net                             -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                      -                     -                            -

Income before income taxes              $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $             (1,177) $                -       $                    -
Provision for income taxes                              -                      -                     -                      -                     -                      -                     -                      -                      -                     -                      -                     -                      -                     -                            -

Net Income/(Loss)                       $               -     $                -     $               -     $                -     $               -     $                -     $               -     $                -     $                -    $                -     $                -    $                -     $             (1,177) $                -       $                    -

                                       1: Income Statement reflects unaudited revenue and expenses for the period from October 1 to 31, 2019 that directly correspond to the listed debtor legal entity. Debtors have effectively ceased commercial operations as of August 23, 2019 corresponding with the 1-800 Flowers, Nexus and PlanetArt sales transactions.
                                       Beginning November 1, 2019, the Debtors have ceased maintenance of accrual based financial statements and maintain all records on a cash basis.




                                                                                                                                                                                     Page 13 of 21
                                                    Case 19-11240-LSS                        Doc 933                 Filed 11/21/19                    Page 14 of 21


                                                                                                             MOR-3
In re: GUE Liquidation Companies, Inc., et al.                                                                                                                               Case No. (Jointly Administered)            19-11240 (LSS)
                                                                                                                                                                                          Reporting Period:        October 1 to 31, 2019
                                                                                                                                                                                          Federal Tax I.D. #                XX-XXXXXXX

                                                                                                                                         UNAUDITED
                                                                                                                                         Balance Sheet
                                                                                                                                        Amounts in (000's)
                                                                                                                                                                           GUE
                                                               GUE Liquidation   GUE Liquidation,                                 GUE             GUE Liquidation    Liquidation.COM,
                                                               Companies, Inc.         Inc.             Bloom That, Inc.   Liquidation.CA, Inc.     Delivery, Inc.          Inc.         FlowerFarm, Inc.          FSC Denver LLC
                                                                19-11240 (LSS)    19-11241 (LSS)         19-11242 (LSS)      19-11243 (LSS)        19-11244 (LSS)     19-11245 (LSS)      19-11246 (LSS)            19-11247 (LSS)
ASSETS
Current Assets:
 Cash and cash equivalents                                     $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
 Accounts receivable, gross                                    $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
  Allowance for doubtful accounts                                           -                 -                       -                    -                   -                   -                    -                           -
 Accounts receivable, net                                      $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
 Inventories                                                                -                 -                       -                    -                   -                   -                    -                           -
 Income tax receivable                                                      -                 -                       -                    -                   -                   -                    -                           -
 Deferred tax assets, net                                                   -                 -                       -                    -                   -                   -                    -                           -
 Restricted cash                                                            -                 -                       -                    -                   -                   -                    -                           -
 Prepaid expenses and other current assets                                  -                 -                       -                    -                   -                   -                    -                           -
  Total current assets                                         $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -

Property and equipment:
  Land and improvements                                        $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
  Building and improvements                                                 -                 -                       -                    -                   -                   -                    -                           -
  Leasehold improvements                                                    -                 -                       -                    -                   -                   -                    -                           -
  Equipment                                                                 -                 -                       -                    -                   -                   -                    -                           -
  Computer equipment                                                        -                 -                       -                    -                   -                   -                    -                           -
  Computer software                                                         -                 -                       -                    -                   -                   -                    -                           -
  Furniture                                                                 -                 -                       -                    -                   -                   -                    -                           -
   Total                                                       $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
  Less accumulated depreciation                                             -                 -                       -                    -                   -                   -                    -                           -
   Total property and equipment, net                           $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -

Leases:
  Operating lease right-of-use assets                          $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
  Less accumulated amortization - leases                                    -                 -                       -                    -                   -                   -                    -                           -
   Total leases, net                                           $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -

Other assets:
 Complete technology                                           $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
   Accum amortization- Complete technology                                  -                 -                       -                    -                   -                   -                    -                           -
 Complete technology, net                                      $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
 Customer Relationships                                        $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
   Accumulated amortization- Customer Relationships                         -                 -                       -                    -                   -                   -                    -                           -
 Customer Relationships, net                                   $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
 Trademarks and trade names                                    $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
   Accumulated amortization- Trademarks and trade names                     -                 -                       -                    -                   -                   -                    -                           -
 Trademarks and trade names, net                               $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
 Patents, domain names and other                               $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
   Accumulated amortization- Patents, domain names and other                -                 -                       -                    -                   -                   -                    -                           -
 Patents, domain names and other, net                          $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
 Goodwill                                                      $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
 Deferred financing fees, net                                               -                 -                       -                    -                   -                   -                    -                           -
 Investment in subsidiary                                                   -                 -                       -                    -                   -                   -                    -                           -
 Other noncurrent assets                                                    -                 -                       -                    -                   -                   -                    -                           -
   Total other assets                                          $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -
   Total assets                                                $            -    $            -     $                 -    $               -      $            -     $             -    $               -      $                    -




                                                                                                           Page 14 of 21
                                                       Case 19-11240-LSS                              Doc 933                  Filed 11/21/19                        Page 15 of 21


                                                                                                                      MOR-3
In re: GUE Liquidation Companies, Inc., et al.                                                                                                                                                  Case No. (Jointly Administered)              19-11240 (LSS)
                                                                                                                                                                                                             Reporting Period:          October 1 to 31, 2019
                                                                                                                                                                                                             Federal Tax I.D. #                  XX-XXXXXXX

                                                                                                                                                     UNAUDITED
                                                                                                                                                     Balance Sheet
                                                                                                                                                    Amounts in (000's)
                                                                                                                                                                                            GUE
                                                              GUE Liquidation         GUE Liquidation,                                      GUE               GUE Liquidation         Liquidation.COM,
                                                              Companies, Inc.               Inc.                 Bloom That, Inc.    Liquidation.CA, Inc.       Delivery, Inc.               Inc.              FlowerFarm, Inc.         FSC Denver LLC
                                                               19-11240 (LSS)          19-11241 (LSS)             19-11242 (LSS)       19-11243 (LSS)          19-11244 (LSS)          19-11245 (LSS)           19-11246 (LSS)           19-11247 (LSS)
LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
  Accounts payable                                           $                 -     $                 -     $                 -     $                 -     $                 -     $                 -     $                 -    $                    -
  Customer deposits                                                            -                       -                       -                       -                       -                       -                       -                         -
  Accrued interest                                                             -                       -                       -                       -                       -                       -                       -                         -
  Other accrued liabilities                                                    -                       -                       -                       -                       -                       -                       -                         -
  Accrued compensation                                                         -                       -                       -                       -                       -                       -                       -                         -
  Deferred revenue                                                             -                       -                       -                       -                       -                       -                       -                         -
  Income taxes payable                                                         -                       -                       -                       -                       -                       -                       -                         -
  Current operating lease liabilities                                          -                       -                       -                       -                       -                       -                       -                         -
  Current deferred tax liabilities                                             -                       -                       -                       -                       -                       -                       -                         -
  Current maturities of long-term debt                                         -                       -                       -                       -                       -                       -                       -                         -
  Intercompany                                                                 -                       -                       -                       -                       -                       -                       -                         -
   Total current liabilities                                 $                 -     $                 -     $                 -     $                 -     $                 -     $                 -     $                 -    $                    -

  Deferred tax liabilities, net                              $                -      $                 -     $                 -     $                 -     $                 -     $                 -     $                 -    $                    -
  Other liabilities                                                           -                        -                       -                       -                       -                       -                       -                         -
  Noncurrent tax liabilities                                                  -                        -                       -                       -                       -                       -                       -                         -
  Long term unearned income                                                   -                        -                       -                       -                       -                       -                       -                         -
  Long term operating lease liabilities                                       -                        -                       -                       -                       -                       -                       -                         -
  Post-retirement benefits and accrued pension obligations                    -                        -                       -                       -                       -                       -                       -                         -
  Liabilities subject to compromise                                       164,941                   14,106                     -                       -                       -                       -                       -                         -
  Minority interest in subsidiary                                             -                        -                       -                       -                       -                       -                       -                         -
Stockholders' equity:
  Common stock                                               $                -    $                   -    $                  -     $                 -     $                 -     $                 -     $                 -    $                    -
  Additional paid-in capital                                                  -                        -                       -                       -                       -                       -                       -                         -
  Retained earnings (accumulated deficit)                                (164,941)                 (14,106)                    -                       -                       -                       -                       -                         -
  Accumulated other comprehensive income (loss)                               -                        -                       -                       -                       -                       -                       -                         -
  Treasury Stock                                                              -                        -                       -                       -                       -                       -                       -                         -
   Total stockholders' equity                                $           (164,941) $               (14,106) $                  -     $                 -     $                 -     $                 -     $                 -    $                    -
   Total liabilities and stockholders' equity                $                -    $                   -    $                  -     $                 -     $                 -     $                 -     $                 -    $                    -

                                                             The Balance Sheet reflects unaudited assets, liabilities, and stockholders equity as of October 31, 2019 that directly correspond to the listed debtor legal entity.
                                                             Liabilities Subject to Compromise are consistent with amounts presented in the Debtors' Schedules of Assets and Liabilities filed on July 13, 2019.
                                                             The claims bar dates in these cases was October 7, 2019 and Debtors are in process of analyzing filed claims versus Liabilities Subject to Compromise.
                                                             Beginning November 1, 2019, the Debtors have ceased maintenance of accrual based financial statements and maintain all records on a cash basis.




                                                                                                                    Page 15 of 21
                                             Case 19-11240-LSS                           Doc 933                Filed 11/21/19                       Page 16 of 21


                                                                                                                                       MOR-3
In re: GUE Liquidation Companies, Inc., et al.                 In re: GUE Liquidation Companies, Inc., et al.                                                   Case No. (Jointly Administered)            19-11240 (LSS)
                                                                                                                                                                             Reporting Period:        October 1 to 31, 2019
                                                                                                                                                                             Federal Tax I.D. #                XX-XXXXXXX

                                                                                                                                     UNAUDITED
                                                                                                                                     Balance Sheet
                                                                                                                                    Amounts in (000's)

                                                                GUE Liquidation                                                 GUE Liquidation          GUE Liquidation     GUE Liquidation          GUE Liquidation
                                                                  Giftco, LLC        FSC Phoenix LLC      Provide Cards, Inc.      Group, Inc.           Commerce LLC          Mobile, Inc.            Creations, Inc.
                                                                 19-11248 (LSS)       19-11249 (LSS)        19-11250 (LSS)       19-11251 (LSS)           19-11252 (LSS)      19-11253 (LSS)           19-11254 (LSS)
ASSETS
Current Assets:
 Cash and cash equivalents                                     $               -     $               -    $              -      $                -       $         19,458    $             -      $                    -
 Accounts receivable, gross                                    $               -     $               -    $              -      $                -       $            -      $             -      $                    -
  Allowance for doubtful accounts                                              -                     -                   -                       -                    -                    -                           -
 Accounts receivable, net                                      $               -     $               -    $              -      $                -       $            -      $             -      $                    -
 Inventories                                                                   -                     -                   -                       -                      20                 -                           -
 Income tax receivable                                                         -                     -                   -                       -                   (432)                 -                           -
 Deferred tax assets, net                                                      -                     -                   -                       -                    -                    -                           -
 Restricted cash                                                               -                     -                   -                       -                 16,391                  -                           -
 Prepaid expenses and other current assets                                     -                     -                   -                       -                 21,131                  -                           -
  Total current assets                                         $               -     $               -    $              -      $                -       $         56,568    $             -      $                    -

Property and equipment:
  Land and improvements                                        $               -     $               -    $              -      $                -       $            -      $             -      $                    -
  Building and improvements                                                    -                     -                   -                       -                    -                    -                           -
  Leasehold improvements                                                       -                     -                   -                       -                    -                    -                           -
  Equipment                                                                    -                     -                   -                       -                    -                    -                           -
  Computer equipment                                                           -                     -                   -                       -                    -                    -                           -
  Computer software                                                            -                     -                   -                       -                    -                    -                           -
  Furniture                                                                    -                     -                   -                       -                    -                    -                           -
   Total                                                       $               -     $               -    $              -      $                -       $            -      $             -      $                    -
  Less accumulated depreciation                                                -                     -                   -                       -                    -                    -                           -
   Total property and equipment, net                           $               -     $               -    $              -      $                -       $            -      $             -      $                    -

Leases:
  Operating lease right-of-use assets                          $               -     $               -    $              -      $                -       $            -      $             -      $                    -
  Less accumulated amortization - leases                                       -                     -                   -                       -                    -                    -                           -
   Total leases, net                                           $               -     $               -    $              -      $                -       $            -      $             -      $                    -

Other assets:
 Complete technology                                           $               -     $               -    $              -      $                -       $            -      $             -      $                    -
   Accum amortization- Complete technology                                     -                     -                   -                       -                    -                    -                           -
 Complete technology, net                                      $               -     $               -    $              -      $                -       $            -      $             -      $                    -
 Customer Relationships                                        $               -     $               -    $              -      $                -       $            -      $             -      $                    -
   Accumulated amortization- Customer Relationships                            -                     -                   -                       -                    -                    -                           -
 Customer Relationships, net                                   $               -     $               -    $              -      $                -       $            -      $             -      $                    -
 Trademarks and trade names                                    $               -     $               -    $              -      $                -       $            -      $             -      $                    -
   Accumulated amortization- Trademarks and trade names                        -                     -                   -                       -                    -                    -                           -
 Trademarks and trade names, net                               $               -     $               -    $              -      $                -       $            -      $             -      $                    -
 Patents, domain names and other                               $               -     $               -    $              -      $                -       $            -      $             -      $                    -
   Accumulated amortization- Patents, domain names and other                   -                     -                   -                       -                    -                    -                           -
 Patents, domain names and other, net                          $               -     $               -    $              -      $                -       $            -      $             -      $                    -
 Goodwill                                                      $               -     $               -    $              -      $                -       $         86,777    $             -      $                    -
 Deferred financing fees, net                                                  -                     -                   -                       -                    -                    -                           -
 Investment in subsidiary                                                      -                     -                   -                       -                    -                    -                           -
 Other noncurrent assets                                                       -                     -                   -                       -                    792                  -                           -
   Total other assets                                          $               -     $               -    $              -      $                -       $         87,569    $             -      $                    -
   Total assets                                                $               -     $               -    $              -      $                -       $        144,137    $             -      $                    -




                                                                                                     Page 16 of 21
                                            Case 19-11240-LSS                               Doc 933                Filed 11/21/19                          Page 17 of 21


                                                                                                                                            MOR-3
In re: GUE Liquidation Companies, Inc., et al.               In re: GUE Liquidation Companies, Inc., et al.                                                             Case No. (Jointly Administered)                   19-11240 (LSS)
                                                                                                                                                                                     Reporting Period:               October 1 to 31, 2019
                                                                                                                                                                                     Federal Tax I.D. #                       XX-XXXXXXX

                                                                                                                                          UNAUDITED
                                                                                                                                          Balance Sheet
                                                                                                                                         Amounts in (000's)

                                                              GUE Liquidation                                                         GUE Liquidation         GUE Liquidation         GUE Liquidation                GUE Liquidation
                                                                Giftco, LLC             FSC Phoenix LLC      Provide Cards, Inc.         Group, Inc.          Commerce LLC              Mobile, Inc.                  Creations, Inc.
                                                               19-11248 (LSS)            19-11249 (LSS)        19-11250 (LSS)          19-11251 (LSS)          19-11252 (LSS)          19-11253 (LSS)                 19-11254 (LSS)
LIABILITIES AND STOCKHOLDERS' EQUITY
Current liabilities:
  Accounts payable                                           $                 -        $              -     $                 -     $                 -      $               -    $                   -         $                    -
  Customer deposits                                                            -                       -                       -                       -                      -                        -                              -
  Accrued interest                                                             -                       -                       -                       -                      -                        -                              -
  Other accrued liabilities                                                    -                       -                       -                       -                  108,043                      -                              -
  Accrued compensation                                                         -                       -                       -                       -                    4,973                      -                              -
  Deferred revenue                                                             -                       -                       -                       -                    2,446                      -                              -
  Income taxes payable                                                         -                       -                       -                       -                   (1,506)                     -                              -
  Current operating lease liabilities                                          -                       -                       -                       -                      -                        -                              -
  Current deferred tax liabilities                                             -                       -                       -                       -                      -                        -                              -
  Current maturities of long-term debt                                         -                       -                       -                       -                      -                        -                              -
  Intercompany                                                                 -                       -                       -                       -                  117,344                      -                              -
   Total current liabilities                                 $                 -        $              -     $                 -     $                 -      $           231,301 $                    -         $                    -

  Deferred tax liabilities, net                              $                 -        $              -     $                 -     $                 -      $              5,738   $                 -         $                    -
  Other liabilities                                                            -                       -                       -                       -                       398                     -                              -
  Noncurrent tax liabilities                                                   -                       -                       -                       -                       497                     -                              -
  Long term unearned income                                                    -                       -                       -                       -                       -                       -                              -
  Long term operating lease liabilities                                        -                       -                       -                       -                       -                       -                              -
  Post-retirement benefits and accrued pension obligations                     -                       -                       -                       -                       -                       -                              -
  Liabilities subject to compromise                                                51                  -                       -                       -                    55,888                         1                        5,152
  Minority interest in subsidiary                                              -                       -                       -                       -                       -                       -                              -
Stockholders' equity:
  Common stock                                               $                 -    $                  -     $                 -     $                 -      $                 3 $                    -         $                    -
  Additional paid-in capital                                                   -                       -                       -                       -                  314,454                      -                              -
  Retained earnings (accumulated deficit)                                      (51)                    -                       -                       -                 (377,046)                         (1)                     (5,152)
  Accumulated other comprehensive income (loss)                                -                       -                       -                       -                  (21,875)                     -                              -
  Treasury Stock                                                               -                       -                       -                       -                  (65,221)                     -                              -
   Total stockholders' equity                                $                 (51) $                  -     $                 -     $                 -      $          (149,686) $                       (1) $                   (5,152)
   Total liabilities and stockholders' equity                $                 -    $                  -     $                 -     $                 -      $           144,137 $                    -       $                      -

                                                             The Balance Sheet reflects unaudited assets, liabilities, and stockholders equity as of October 31, 2019 that directly correspond to the listed debtor legal entity.
                                                             Liabilities Subject to Compromise are consistent with amounts presented in the Debtors' Schedules of Assets and Liabilities filed on July 13, 2019.
                                                             The claims bar dates in these cases was October 7, 2019 and Debtors are in process of analyzing filed claims versus Liabilities Subject to Compromise.
                                                             Beginning November 1, 2019, the Debtors have ceased maintenance of accrual based financial statements and maintain all records on a cash basis.




                                                                                                       Page 17 of 21
                             Case 19-11240-LSS                 Doc 933        Filed 11/21/19           Page 18 of 21


                                                                       MOR-4
In re: GUE Liquidation Companies, Inc., et al.                                     Case No. (Jointly Administered)                      19-11240 (LSS)
                                                                                                Reporting Period:                  October 1 to 31, 2019
                                                                                                Federal Tax I.D. #                          XX-XXXXXXX


                                                                Status of Post-petition Taxes


The above-captioned debtors and debtors-in-possession (the "Debtors") hereby submit this attestation regarding Status of Post-petition Taxes
in lieu of providing copies of post-petition tax payments and tax returns filed during reporting period.

I attest that each of the Debtors' taxing authorities have been paid on time when post-petition amounts become due. Also, tax
returns are being filed in an orderly and timely fashion in accordance with tax return reporting deadlines.




/s/ Alan D. Holtz                                                                                                               November 21, 2019
Signature of Authorized Individual                                                                                                   Date




Alan D. Holtz                                                                                           Chief Restructuring Officer
Printed Name of Authorized Individual                                                                  Title of Authorized Individual




                                                                    Page 18 of 21
                                    Case 19-11240-LSS                         Doc 933        Filed 11/21/19               Page 19 of 21


                                                                                    MOR-4a
In re: GUE Liquidation Companies, Inc., et al.                                                                          Case No. (Jointly Administered)              19-11240 (LSS)
                                                                                                                                     Reporting Period:          October 1 to 31, 2019
                                                                                                                                     Federal Tax I.D. #                  XX-XXXXXXX


                                                  Summary of Unpaid Post-petition Debts / Listing of Aged Accounts Payable
                                                                              Amounts in (000's)
Unpaid Post-petition Debts (1)                                  Current                      0-30                  31-60                         Over 60                       Total

Current Liabilities
Accounts payable                                  $                       -                        $0                         $0                      $0                          $0




Total Post-petition Debts                                               $0                         $0                         $0                      $0                          $0




Combined Debtors Summary of Unpaid Post-petition Accounts Payable Aging (2)
                                                                                                  Days Past Due
                                        Current                        1-30                      31-60                      61-90                     >91                      Total
Combined                     $               -                          $0                         $0                         $0                      $0                         $0
                                            0%                          0%                         0%                         0%                      0%                         0%


Note:
(1) The Debtors received authority pursuant to certain first-day orders for the payment of prepetition taxes and certain other prepetition liabilities
which are not included in these amounts.
(2) The post-petition accounts payable reported represent open and outstanding trade vendor invoices that have been entered into the Debtors'
accounts payable system and does not include accrued liabilities or prepetition amounts that the Debtors intend to pay in accordance with various
orders of the Bankruptcy Court which have been reclassified as liabilities subject to compromise.
(3) Per TSA agreement with Nexus, Debtors' payables accounts are managed by FTD LLC and approved expenditures are either paid directly from Estate funds or
paid by FTD LLC and charged back to the Estate on a bi-monthly basis. To the best of knowledge and belief, the Debtors are current with all approved payable amounts.




                                                                                   Page 19 of 21
                              Case 19-11240-LSS                 Doc 933        Filed 11/21/19          Page 20 of 21


                                                                           MOR-5
In re: GUE Liquidation Companies, Inc., et al.                                                Case No. (Jointly Administered)        19-11240 (LSS)
                                                                                                           Reporting Period:    October 1 to 31, 2019
                                                                                                           Federal Tax I.D. #            XX-XXXXXXX


                                                Accounts Receivable Reconciliation and Aging
                                                            Amounts in (000's)
                                           ACCOUNTS RECEIVABLE RECONCILIATION AND AGING
      Accounts Receivable Reconciliation                                                                       Amount
      Total Accounts Receivable at the beginning of the reporting period                                   $             -
          + Amounts billed during the period                                                                             -
          - Amounts collected during the period                                                                          -
      Total Accounts Receivable at the end of the reporting period                                         $             -

      Accounts Receivable Aging                                                                                Amount
            Current                                                                                        $             -
            0 - 30 days old                                                                                              -
            31 - 60 days old                                                                                             -
            61 - 90 days old                                                                                             -
            91+ days old                                                                                                 -
      Total Accounts Receivable                                                                            $             -

      1
       All debtors have substantially ceased commercial operations or sold on-going businesses in accordance
      with sale transactions approved by the bankruptcy court.




                                                                     Page 20 of 21
                       Case 19-11240-LSS              Doc 933        Filed 11/21/19     Page 21 of 21


                                                             MOR-6
In re: GUE Liquidation Companies, Inc., et al.                         Case No. (Jointly Administered)        19-11240 (LSS)
                                                                                    Reporting Period:    October 1 to 31, 2019
                                                                                    Federal Tax I.D. #            XX-XXXXXXX


                                                       Debtor Questionnaire

     Must be completed each month.                                                     Yes                     No
   1 Have any assets been sold or transferred outside the normal course of                                     X
     business this reporting period? If yes, provide an explanation below.
   2 Have any funds been disbursed from any account other than a debtor in                                      X
     possession account this reporting period? If yes, provide an explanation
     below.
   3 Have all postpetition tax returns been timely filed? If no, provide an             X
     explanation below.
   4 Are workers compensation, general liability and other necessary                    X
     insurance coverages in effect? If no, provide an explanation below.

   5 Has any bank account been opened during the reporting period? If yes,                                      X
     provide documentation identifying the opened account(s). If an
     investment account has been opened provide the required
     documentation pursuant to the Delaware Local Rule 4001-3.




                                                           Page 21 of 21
